Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 06/23/2022 have been fully considered but they are not persuasive.
Applicant argues that the USPTO does not clearly indicate the reason for rejecting the limitation, “a glass seal…directly contacting the tip surface and the flange, and protruding outward in a radial direction of the flange”
In response to this argument, page 3 of the Final rejection 03/23/2022 states Yoshikawa has a flange portion (2) with outer dimensions larger than the outer dimensions of the sleeve shaft (17) with the tip portion.
Yoshikawa discloses the coating (1a/2a) on the pipe (1) and flange (2) to prevent rust or oxidation, page 3 of the Final rejection 03/23/2022.
The final rejection goes on to state, Ott discloses an alternative rust resistant material also used in a glass tube molding apparatus.  A glass seal is used to prevent redox reactions or hydrogen and oxygen permeations through the platinum pipe of the tube manufacturing apparatus.  Ott discloses a sufficient seal using glass may fill any pores and prevent any damage to metal components, as discussed above due to exposure to air. It would be obvious to one of ordinary skill in the art to modify the apparatus of Yoshikawa with the metal and necessary glass seal taught by Ott with reasonable expectation of success of wet or sealing metal in a Danner apparatus.
It would be obvious to one of ordinary skill in the art to coat both the inside and/or outside of the rust-resistant platinum with the glass seal to fully fill any pores taught by Ott and prevent redox reactions leading to rust and foreign matter in the glass as desired by both Yoshikawa and Ott.  This would yield “a glass seal…directly contacting the tip surface and the flange, and protruding outward in a radial direction of the flange” as argued by Applicant because Yoshikawa has those structures relative to one another and Ott established the motivation for a glass seal.
Examiner further explained the application of motivation in light of KSR int’l Co. v. Telflex Inc. on pages 4-5 of the final; rejection filed 03/23/2022, to apply the glass seal on any metal portion exposed to air as motivated by preventing redox and permeation by Ott.

Examiner has explained how one skilled in the art would arrive at the presently claimed invention from prior art before the effective filing date of the presently claimed invention.  Applicant asserts that the claimed structure of claim 1 is not made obvious but and is novel but does not respond the motivation of the rejection of claim 1.  Applicant's arguments appear to amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

On page 6 of the remarks filed 06/23/2022 Applicant appears to point out unexpected results.  The burden for unexpected results is high and fact dependent and Applicant has not provided evidence that the invention of the combined teachings of Yoshikawa in view of Ott yielding a glass coating on Yoshikawa will fail to provide a suppression of the gap between the sleeve shaft and pipe member.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to JODI COHEN FRANKLIN whose telephone number is (571)270-3966. The examiner can normally be reached Monday-Friday 8 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindelang can be reached on (571) 270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JODI COHEN FRANKLIN
Primary Examiner
Art Unit 1741



/JODI C FRANKLIN/Primary Examiner, Art Unit 1741